Citation Nr: 1612055	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-25 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 13, 2011.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This case comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his substantive appeal (VA Form 9), the Veteran requested the opportunity to testify before a Veterans Law Judge at a Board hearing in Washington, DC.  More recently, the Veteran wrote to the Board and withdrew his hearing request.  Because the Veteran's hearing request has been withdrawn, the Board may consider the issues on appeal without the need for a hearing.  38 C.F.R. § 20.705(e) (2015).  The appeal was remanded by the Board in July 2015 for further development, that development has been accomplished and the claim is ready for adjudication.


FINDINGS OF FACT

1.  The weight of the evidence indicates that the Veteran's service-connected disabilities prevented the Veteran from securing or maintaining substantially gainful employment as of December 11, 2009.  

2.  An informal claim for TDIU was received on January 21, 2010.


CONCLUSION OF LAW

The criteria for a TDIU effective December 11, 2009 are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was furnished with a notice letter compliant with 38 C.F.R. § 3.159(b) and Dingess/Hartman in April 2011 as to the underlying claim for service connection for post-traumatic stress disorder.  The TDIU effective date claim is a "downstream" issue from that claim..  The question of whether a further VCAA letter for such "downstream" issues is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran has not specified any evidence addressing the matter on appeal that has not been obtained by VA to date.  Rather, all relevant evidence has been obtained by VA, and the Board is able to proceed on the claim at hand.

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In cases involving increases, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

In January 2010, the Veteran submitted an informal claim for TDIU.

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.

Prior to April 13, 2011 the Veteran was service connected for nine disabilities: shell fragment wound of the left leg, rated at 30 percent; shell fragment wound of the right leg, rated at 20 percent; diabetes mellitus with bilateral diabetic retinopathy and cortical cataracts, rated as 20 percent; peripheral neuropathy of the lower extremities, each rated as 20 percent; peripheral neuropathy of the upper extremities, each rated as 10 percent; residual left thumb scar, rated as 10 percent; and erectile dysfunction, rated as noncompensably disabling.  The bilateral factor is applicable to the Veteran's bilateral upper and lower extremity disabilities; therefore, the schedular criteria for TDIU are met. 38 C.F.R. § 4.16(a).

Included in the evidence of record are VA treatment records dated December 11, 2009 which first demonstrate that the Veteran was prescribed insulin for his diabetes mellitus, type II.

In a correspondence received on January 21, 2010, the Veteran requested a 100 percent disability rating based on individual unemployability.

In a March 2010 VA examination, following a review of the evidence and examination of the Veteran, the VA examiner concluded that the Veteran's diabetes and diabetic neuropathy did not likely prevent the Veteran from doing his daily routine activities and sedentary jobs.  A March 2010 VA eye examiner determined that the Veteran's retinopathy caused no significant effects on occupation and no effects on usual daily activities.  In an August 2010 VA medical center treatment record, it was noted that the Veteran ran a corporation and employed 30 people in his trucking company.  

A January 2011 VA examiner found that the Veteran's theft thumb disability had no effects on the condition of usual daily activities.

In a September 2011 finding, the Social Security Administration concluded that the Veteran was disabled effective December 5, 2009.  The Veteran's primary diagnosis was listed as diabetes mellitus, type II; the secondary diagnosis was listed as affective disorders.  Social Security Administration records demonstrate that the Veteran graduated from high school, was a truck driver between 1974 and 2009 and that his last day of work was December 5, 2009.

In a December 2012 VA examination, the Veteran stated that he worked in construction until 1977 and then drove a truck until 2009.  

In support of his claim, the Veteran asserts that, because he required insulin for his diabetes, he was no longer able to drive a truck.  He submitted copies from the Federal Motor Carrier Safety Regulations Handbook in which it is noted that where insulin is necessary to control diabetes, the driver is not qualified to drive.

The Board is cognizant of the findings of the March 2010 VA examiner which state that the Veteran would be able to work in a sedentary position.  However, given the Veteran's work experience, which consists almost exclusively of truck driving, and the fact that the Veteran's treatment for his service-connected diabetes mellitus precludes him from performing that work, the evidence of record is at least in equipoise.

In light of the evidence of record, as well as considering the Veteran's work history and education level, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case, effective December 11, 2009, the date the Veteran started insulin treatment and, consequently, was not qualified to perform his occupation.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of December 11, 2009 is granted for TDIU, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


